Title: To George Washington from Lieutenant General William Howe, 8 November 1776
From: Howe, William
To: Washington, George



Head Quarters [Dobbs Ferry, N.Y.] 8th November 1776
Sir

A Servant lately attending upon Major Stuart of the 43d Regiment of Foot, named Peter Jack, is supposed to have fallen a few Days ago into the Hands of some of your Parties: This Man not being in the Capacity of a Soldier, I hope, if found among your Prisoners, that you will permit him to be returned to his Master, as is customary in like Cases.
I beg Leave to take this Opportunity of remonstrating against the Delay on your Part in the Exchange of Prisoners, after what has passed on that Subject, for the Execution of which I must own myself the more anxious, as I understand many Officers in your Power are still exposed to the Confinement of common Goals. I am also informed that a few straggling Soldiers, lately fallen into your Hands, have been sent into Jersey, instead of being immediately exchanged, which, after your Agreement to this Measure, and the Custom of War, I had every Reason to expect. I am with due Regard, Sir, your most obedient Servant

W. Howe

